DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 6/23/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2022.
Claims 1-11 are currently being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlein 20150253010.

Regarding independent claim 1, Schlein discloses a fuel supply system (combustion section includes fuel nozzles to supply fuel to mix with pressurized air flow in the combustion section per para. 4) for a gas turbine engine (Fig. 1 para. 3), comprising: a fuel nozzle (86 Fig. 4) including: 
a housing (104,106 Fig. 5) having a housing interior chamber (labeled in annotated Fig. 6); and 
a fuel swirler (labeled in annotated Fig. 6; fuel is swirled and mixed with air by the fuel nozzle 86 per para. 46 and via at least multiple exits 144 which form an axial swirled exit for the annular fuel gas passage 130 per para. 53) disposed inside the housing interior chamber (as shown in annotated Fig. 6 at least some of the fuel swirler is disposed inside the housing interior chamber), the fuel swirler having a fuel swirler upstream end (labeled in annotated Fig. 6) and a fuel swirler downstream end (labeled in annotated Fig. 6) relative to a fuel flow direction (labeled in annotated Fig. 6) along a longitudinal axis of the fuel nozzle (nozzle axis F Fig. 6 para. 51), a first axial fuel passage (130 Fig. 6 para. 51) along the longitudinal axis in fluid communication with a first fuel supply (inlet 102 shown in Fig. 5 receives a gas fluid which may be gaseous fuel per paras. 49-50 such that a gaseous fuel supply is necessarily provided; gaseous fuel flows from 102 to annular gas passage 116 and first axial fuel passage 130 is in fluid communication with the fuel supply since 130 receives fuel gas from within annular gas passage 116 per para. 51 and as seen in Figs. 5-6) and terminating at a first fuel outlet (exit 144 Fig. 6 para. 54) at the fuel swirler downstream end, a second axial fuel passage (132 Fig. 6 para. 52) along the longitudinal axis in fluid communication with a second fuel supply (inlet 100 shown in Fig. 5 receives a liquid which may be liquid fuel per paras. 49-50 such that a liquid fuel supply is necessarily provided; liquid fuel flows from 100 and into tube 110 which fluidly communicates with second axial fuel passage 132 per para. 52 and as seen in Figs. 5-6) and terminating at a second fuel outlet (labeled in annotated Fig. 6; liquid fuel is directed between 148 and 150 per para. 55) at the fuel swirler downstream end, and a plurality of compressed air outlets (outlet of central air passage 125 at downstream end in annotated Fig. 6 and outlet of outer annular air passage 128 at downstream end in annotated Fig. 6; the air is compressed air since the combustor 50 receives compressed airflow from the compressor section 24 per para. 44 with the compressed airflow shown as arrow C in Fig. 3) at the fuel swirler downstream end; 
wherein the first fuel outlet is positioned on an outer surface (labeled in annotated Fig. 6) of the fuel swirler bordering a mixing site (labeled in annotated Fig. 6) downstream of the fuel swirler, the first fuel outlet leading directly to the mixing site (per para. 60 first fuel outlet 144 leads directly to where fuel is mixed with air: “The multiple of exits 144 decrease the injection area and increase swirl momentum to increase circumferential uniformity, total air swirl due to the angle of gas injection and increase air stream mixing downstream of nozzle to facilitate fuel-air mixing”).

    PNG
    media_image1.png
    799
    1129
    media_image1.png
    Greyscale

Regarding claim 2, Schlein discloses all that is claimed in claim 1 discussed above and further discloses wherein the fuel swirler includes: 
an outer fuel swirler (labeled in annotated Fig. 6-A) disposed inside the housing interior chamber (as seen in annotated Fig. 6-A, there is a lip on the upstream end of 136 of the outer fuel swirler which is disposed inside a corresponding step in an interior surface of housing 106 forming part of the housing interior chamber shown in annotated Fig. 6), the outer swirler having an outer fuel swirler interior chamber (labeled in annotated Fig. 6-A where the inner surface of 136 forms an outer fuel swirler interior chamber) with an outer fuel swirler upstream end (labeled in annotated Fig. 6-A) and a frustoconically-shaped outer fuel swirler downstream end (end section 138 of outer wall 134 is frustoconically-shaped and is at the downstream end of the outer fuel swirler in annotated Fig. 6-A), the frustoconically-shaped outer fuel swirler downstream end having an end face (labeled in annotated Fig. 6-A) at the fuel swirler downstream end; 
an inner fuel swirler (122 in Fig. 6) disposed inside the outer swirler interior chamber (122 is inside outer fuel swirler interior chamber formed by inner surface of 136 in annotated Fig. 6-A), the inner fuel swirler having an inner fuel swirler interior chamber (labeled in annotated Fig. 6-A where the inner surface of 122 forms an inner fuel swirler interior chamber) with an inner fuel swirler upstream end (labeled in annotated Fig. 6-A) and a frustoconically-shaped inner fuel swirler downstream end (end section 148 of outer wall 142 of 122 is frustoconically-shaped and at the downstream end of the inner fuel swirler in annotated Fig. 6-A); and 
a swirler core (assembly of airflow inflow tube 124 mounted within the inner wall 146 per para. 56 where 150 is an end section of the inner wall 146 per para. 55 and assembly as shown in Fig. 6) disposed inside the inner fuel swirler interior chamber (124,146 are inside the inner fuel swirler interior chamber formed by the inner surface of 122 in annotated Fig. 6-A), the swirler core having an internal bore (central air passage 125 in Fig. 6) extending between a swirler core upstream end (labeled in annotated Fig. 6-A) and a swirler core downstream end (labeled in annotated Fig. 6-A).

    PNG
    media_image2.png
    780
    1025
    media_image2.png
    Greyscale


Regarding claim 3, Schlein discloses all that is claimed in claim 2 discussed above and further discloses wherein the first axial fuel passage is radially formed relative to the longitudinal axis between the outer fuel swirler and the inner fuel swirler (130 is radially formed relative to longitudinal axis F between 136 of the outer fuel swirler and 122 in annotated Fig. 6-A), and the second axial fuel passage is radially formed relative to the longitudinal axis between the swirler core and the inner fuel swirler (132 is radially formed relative to longitudinal axis F between 146 of the swirler core and 122 in annotated Fig. 6-A).

Regarding claim 6, Schlein discloses all that is claimed in claim 1 discussed above and further discloses wherein the housing is a fuel stem (stem is interpreted as something held to resemble a plant stem per Merriam-Webster online dictionary: housing 104,106 of fuel nozzle 86 is a fuel stem as shown in Figs. 3-5) for the gas turbine engine.

Regarding claim 9, Schlein discloses all that is claimed in claim 2 discussed above and further discloses wherein the swirler core includes a shoulder portion (labeled in annotated Fig. 6-A) at the swirler core upstream end, the shoulder portion engageable with an interior wall (labeled in annotated Fig. 6-A where shoulder portion engages interior wall) of the inner fuel swirler interior chamber.

Regarding claim 10, Schlein discloses all that is claimed in claim 1 discussed above and further discloses wherein the first fuel supply is a gaseous fuel supply (inlet 102 shown in Fig. 5 receives a gas fluid which may be gaseous fuel per paras. 49-50 such that the first fuel supply is gaseous fuel) and the second fuel supply is a liquid fuel supply (inlet 100 shown in Fig. 5 receives a liquid which may be liquid fuel per paras. 49-50 such that the second fuel supply is a liquid fuel supply).

Regarding claim 11, Schlein discloses all that is claimed in claim 1 discussed above and further discloses wherein the first axial fuel passage is disposed radially outward of the second axial fuel passage relative to the longitudinal axis (130 is radially outward of 132 in Fig. 6 relative to nozzle longitudinal axis F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlein in view of Shum et al. 8146365.

Regarding claim 4, Schlein discloses all that is claimed in claim 2 discussed above and further discloses a swirler core compressed air outlet (outlet of central air passage 125 in annotated Fig. 6) at the swirler core downstream end (outlet of 125 is at the swirler core downstream end in annotated Fig. 6-A), but Schlein is silent regarding wherein the plurality of compressed air outlets include a plurality of end face compressed air outlets circumferentially disposed relative to the longitudinal axis about the end face.
Shum teaches a fuel nozzle for a gas turbine engine (col 1 lines 30-31). Shum teaches fuel nozzle 124 of Fig. 4 is a duplex type fuel nozzle which has two separate concentric fuel feeds in the nozzle body portion separately providing fuel to the fuel spray nozzle 134 (col 6 lines 42-45). Shum teaches a frustoconically-shaped spray tip 128 at the downstream end of 124 in Fig. 4 with a spray tip ring portion 129. Spray tip ring portion 129 is mounted to 127 which includes centrally located spray nozzle 134 in Fig. 4 (col 6 lines 26-32). Outer spray ring portion 129 has a first series of airflow passages 40 which are similar to those of the fuel nozzle 24 shown in Fig. 3 per col 6 lines 52-55. As shown in Fig. 3, the first series of airflow passages 40 are disposed in a radially outer region of the spray tip and includes two opposed groups of airflow passages, namely an outer group and an inner group, which are circumferentially spaced apart about the circular spray tip 28 and located on opposite sides of a transverse axis 42 that extends through the central fuel ejection nozzle 34 and thus both intersects and is substantially perpendicular to the fuel spray axis 38 (col 4 lines 52-58). The transverse axis 42 corresponds to the major axis 94 of the final elliptical spray 90 produced by the fuel nozzles 24 as seen in Fig. 6A (col 4 lines 58-61). 
As seen in FIGS. 7a-7c, the opposed groups 40 of the first series of airflow passages defined in the spray tip 28 of the fuel nozzles 24 thereby produce opposed fuel spray shaping air jets 23 which will intersect the initially conical fuel spray 21 ejected out of the central fuel ejection nozzle 34, thereby forming or shaping the fuel spray and thus generating a final fuel spray 90 which is differently shaped from the initial, conical, fuel spray (col 5 lines 21-28). Once the fuel spray shaping air jets 23 produced by the air flowing through the opposed groups 40 of the first series of airflow passages intersect the initially conical fuel spray 21 ejected from the nozzle 34, the air jets 23 act to flatten out the conical fuel spray 21 such as to generate the elliptically shaped final fuel spray 90 that exits from the fuel nozzle 24 into the combustion chamber (col 5 lines 32-39).
Fig. 6A shows fewer fuel nozzles with elliptically shaped fuel spray are needed for the combustor than in Fig. 6B which shows fuel nozzles with circular shaped fuel spray.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fuel nozzle of Schlein to include the spray tip ring having a plurality of end face compressed air outlets circumferentially disposed relative to the longitudinal axis about the end face as taught by Shum to be mounted on the outer fuel swirler of Schlein where the end face upon modification of the fuel nozzle includes the end face of the spray tip ring, in order to shape the final fuel spray generated by the fuel nozzle such as into a shape which permits an overall combustor and fuel injection assembly which requires fewer fuel nozzles which mean lower production, assembly and operating costs, and also means lower overall weight which are all improvements for gas turbine engines (Shum col 3 lines 52-60).

Regarding claim 5, Schlein in view of Shum teaches all that is claimed in claim 4 discussed above, but is silent as discussed so far wherein the one or more end face compressed air outlets include an outer row of circumferentially-arranged end face compressed air outlets and an inner row of circumferentially-arranged end face compressed air outlets, the inner row of circumferentially-arranged end face compressed air outlets disposed radially inward of the outer row of circumferentially-arranged end face compressed air outlets relative to the longitudinal axis.
Shum further teaches wherein the one or more end face compressed air outlets include an outer row of circumferentially-arranged end face compressed air outlets (radially outer row of air passages 46 of air passages 40 in Fig. 4; see Fig. 3) and an inner row of circumferentially-arranged end face compressed air outlets (radially inner row of air passages 44 of passages 40 in Fig. 4; see Fig. 3), the inner row of circumferentially-arranged end face compressed air outlets disposed radially inward of the outer row of circumferentially-arranged end face compressed air outlets relative to the longitudinal axis (row of air passages 44 are radially inward of row of air passages 46 relative to longitudinal axis – see rows of 44 and 46 in Fig. 3 with longitudinal axis 38 which is applicable to arrangement in Fig. 4 per col 6 lines 52-55). Shum teaches these arcuate rows of passages 44,46 are parallel to each other but slightly circumferentially offset such that at least the exit apertures of the inner passages 44 are not circumferentially aligned with the radially outer passages 46. This enables a more evenly distributed flow of air produced by each of the opposed groups 40 of airflow passages (col 5 lines 6-12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Schlein in view of Shum wherein the one or more end face compressed air outlets include an outer row of circumferentially-arranged end face compressed air outlets and an inner row of circumferentially-arranged end face compressed air outlets, the inner row of circumferentially-arranged end face compressed air outlets disposed radially inward of the outer row of circumferentially-arranged end face compressed air outlets relative to the longitudinal axis as taught by Shum to enable a more evenly distributed flow of air produced by each group of opposed airflow passages when shaping the fuel spray.
 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlein in view of Jette et al. 20200355370.

Regarding claim 7, Schlein discloses all that is claimed in claim 3 discussed above and further discloses wherein the swirler core includes a shank portion (146 in annotated Fig. 6-A) extending from the swirler core upstream end to the swirler core downstream end (146 extends from the swirler core upstream end to the swirler core downstream end in annotated Fig. 6-A), the shank portion having one or more protrusions (labeled in annotated Fig. 6-A) protruding radially outward relative to the longitudinal axis into the second axial fuel passage (the protrusions protrude radially outward relative to longitudinal axis F into 132 in annotated Fig. 6-A).
Schlein is silent regarding the protrusions being annular and having a plurality of fuel-directing apertures.
Jette teaches a fuel swirler for a gas turbine engine (para. 4). Jette teaches an annular protrusion (annular conical downstream end 25 in Figs. 3 and 4 which protrudes radially outward with respect to the longitudinal axis shown in Fig. 4) protruding radially outward from a shank portion (23 Fig. 3) into fuel passage 21 in Fig. 3, where 25 has a plurality of fuel-directing apertures (26 in Figs. 3 and 4; fuel flows through the plurality of fuel channels 26 from 21 to the outlet 17 as shown in Fig. 3 and per para. 20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Schlein to have the protrusions be annular and have a plurality of fuel-directing apertures as taught by Jette to define fuel flow channels and shaped surfaces that control the direction, pressure and kinetic energy of the pressurized fuel flow to achieve a desired set of parameters for the fuel spray exiting the fuel outlet orifice (Jette para. 3).

Regarding claim 8, Schlein in view of Jette teaches all that is claimed in claim 7 discussed above but is silent as discussed so far wherein the plurality of fuel-directing apertures are angled relative to the longitudinal axis.
Jette further teaches the plurality of fuel-directing apertures are angled relative to the longitudinal axis (as seen in Fig. 5, apertures 26 are clearly angled with respect to the longitudinal axis in Fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Schlein in view of Jette wherein the plurality of fuel-directing apertures are angled relative to the longitudinal axis as taught by Jette to define fuel flow channels and shaped surfaces that control the direction, pressure and kinetic energy of the pressurized fuel flow to achieve a desired set of parameters for the fuel spray exiting the fuel outlet orifice (Jette para. 3) and angled apertures produce a swirling of the fuel flow which may assist in mixing of fuel with air downstream of the fuel nozzle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./           Examiner, Art Unit 3741